Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & email September 7, 2011 Ms. Alison White Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln Life & Annuity Variable Annuity Account H Lincoln Life & Annuity Company of New York Initial Registration Statement on Form N-4 File No. 333-176216 Dear Ms. White: This letter and the attached prospectus are in response to your comments of August 22, 2011, and were filed as Correspondence on EDGAR today. The blacklined prospectus reflects changes made since the initial filing on August 10, 2011. 1.General a. Please confirm that the contract name on the front cover page of the prospectus will continue to be the same as the EDGAR class identifiers associated with the contract. b. Please disclose to the staff whether there are any types of guarantees or support agreements with third parties to support any of the company's guarantees under the policy (other than reinsurance agreements) or whether the company will be solely responsible for paying out on any guarantees associated with the policy. Response: a. The contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifiers associated with the contract. b. There are no guarantees or support agreements with third parties that support any of the guarantees under the contract and the company will be primarily responsible for paying the guarantees associated with the contract. 2. Expense Examples, page 11 Please disclose, if true, that the examples were calculated using the fees and expenses of the funds prior to contractual waivers/reimbursements. Response: The following sentence has been added to the end of the introductory paragraph under the heading “Examples” on page 11: “The Examples have been calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements.” 3. Purchase Payments, page 27 a. Please explain the consequences of making less than $300 worth of premium payments in a given year. Response (page 27): There are no consequences for making less than $300 worth of premium payments in a given year. The contract owner is not required to make any additional purchase payments after the initial purchase payment. The disclosure has been revised to clarify this point. b. This prospectus states that if you do not make the required premium payments, Lincoln may terminate the contract as allowed by your state's non-forfeiture law for individual deferred annuities. i. Please clarify whether this is referring to the $300 in annual payments (e.g., you make less than $300 in premium payments in a given year) or the failure to make payments at the frequency described in the application. If the latter, please explain supplementally why you believe it is appropriate to refer to the contract as a flexible premium contract. In addition, please place in bold-faced type and in a prominent location that if you do not make premium payments at the frequency described in your application, Lincoln can terminate your contract. Response: As stated in our response to part (a) above, the contract owner is not required to make any additional purchase payments after the initial purchase payment. The sentence to which you are referring has been deleted. Additional disclosure has been added that states that Lincoln may surrender the contract in the event the contract value drops below $2,000. ii. Please explain supplementally the applicability of state non-forfeiture law for individual deferred annuities to the contract offered through this prospectus (that does not have a fixed option other than as part of a dollar cost averaging program). State non-forfeiture law for individual deferred annuities is generally not applicable to variable annuities. See e.g., N.Y. INS. LAW § 4223(b) (2011). Response: The reference to state non-forfeiture law has been deleted. iii. Please clarify whether the ability to terminate the contract applies when receiving guaranteed payments under one of the Living Benefit riders. Response: Disclosure has been added that states that Lincoln will not surrender the contract if the contract owner is receiving guaranteed payments under one of the Living Benefit Riders. 4. Transfers On or Before the Annuity Commencement Date, page 28 Please remove any disclosure regarding restrictions on transfers from the fixed account that are not applicable to this contract. Response: The restrictions have been deleted (please see the top of page 29). 5. Additional Services - Dollar Cost Averaging, page 31 Please clarify in the prospectus what happens if yon cancel the DCA program. That is, since the fixed account is only offered in connection with the DCA, where does the value in the fixed account go and is it subject to an interest adjustment? Response: The prospectus currently contains disclosure in the fifth paragraph under the heading “Additional Services” on page 31 that states that, if the DCA program is cancelled, the remaining contract value in the DCA program will be allocated to the variable subaccounts according to current allocation instructions. This transaction is not subject to an interest adjustment. We have chosen not to add this disclosure since there is no other reference to interest adjustment or market value adjustment in connection with the fixed account anywhere else in the prospectus. 6. Investment Requirements, page 35 Please consider removing the disclosure about Group 3 as the group currently contains no sub accounts. Response: The disclosure about Group 3 has been removed (page 35). 7. Impact to Withdrawal Calculations of Death Benefits before Annuity Commencement Date, page 44 Please revise the following sentence using plain English principles: "[t]his applies to the Guarantee of Principal Death Benefit, and only the sum of all purchase payments alternative of the EGMDB, whichever is in effect." Response: The disclosure has been revised to read: “If you elect Lincoln Lifetime Income Advantage 2.0, withdrawals less than or equal to the Guaranteed Annual Income will reduce the sum of all purchase payment amounts on a dollar for dollar basis, for purposes of calculating the death benefit under the Guarantee of Principal Death Benefit or the Enhanced Guarantee of Principal Death Benefit.” 8. Fixed Side of Contract, pages 60 Please reiterate that the fixed side of the contract is currently available for dollar cost averaging only. Response: We have added the following sentence to the end of the final paragraph of this section (page 60): At this time, the fixed account is available for dollar cost averaging only.” 9. Small Contract Surrenders, page 60 Please clarify the meaning of the third bullet point. Response: The third bullet of the disclosure has been revised to say that we may surrender your contract in accordance with New York law if “the annuity benefit at the Annuity Commencement Date would be less than $20.00 per month.” 10. Part C - Item 32(d) - Fee Representation Please replace “Lincoln Life” with the full name of the depositor. Response: The full name of the Depositor will be added to Part C in the pre-effective amendment. 11. Part C - Power of Attorney Please provide a Power of Attorney that relates specifically to the Securities Act of 1933 file number of the new registration statement. See Rule 483(b) of the 1933 Act. Response: An updated Power of Attorney relating specifically to this 1933 Act file number will be filed with the pre-effective amendment. 12. Financial Statements, Exhibits, and Other Information Any financial statements, exhibits, and other required disclosure not included in this registration statement must be filed in a pre-effective amendment to the registration statement. Response: Financial statements, exhibits, and other required disclosure not included in this registration statement will be filed in a pre-effective amendment to the registration statement. 13. Tandy Comment Response:In regards to the referenced filings, The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York, Lincoln National Variable Annuity Account H and Lincoln Life & Annuity Variable Annuity Account H (together “Lincoln”) acknowledge the following: · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filing; · The action of the Commission or the Staff in declaring this filing effective does not foreclose the Commission from taking any action with respect to the filing; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 860-466-1222 with further comments and questions. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel American Legacy (Reg. TM) Fusion Lincoln Life & Annuity Variable Annuity Account H Individual Variable Annuity Contracts Home Office: Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860
